In the
                               Court of Appeals
                       Second Appellate District of Texas
                                at Fort Worth
                                     No. 02-18-00109-CV
CRESTOR GLOBAL INVESTMENTS                     §    On Appeal from 67th District Court
DELAWARE LLC, Appellant
                                               §    of Tarrant County (067-294048-17)

V.                                             §    October 4, 2018

WILMINGTON TRUST, NATIONAL                     §    Opinion by Justice Gabriel
ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF COLONY
AMERICAN FINANCE 2015-1 MORTGAGE-
BACKED NOTES; CHRISTOPHER CHAUVIN,
INDIVIDUALLY; COLONY AMERICAN
FINANCE LENDER, LLC; AND COLONY
AMERICAN FINANCE 2015-1, LTD, A
CAYMAN ISLANDS COMPANY, Appellees

                                        JUDGMENT

            This court has considered the record on appeal in this case and holds that the

     appeal should be dismissed. It is ordered that the appeal is dismissed for want of

     jurisdiction.

                                          SECOND DISTRICT COURT OF APPEALS



                                          By /s/ Lee Gabriel
                                             Justice Lee Gabriel